Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
"Fine particle detection system with a Quantum Cascade Photonic Crystal Surface Emitting Laser”.
Response to Arguments
Applicant’s arguments with respect to claim 1 filed on 12/07/21 have been considered but they are moot in view of new grounds of rejection.
Admitted Prior Art
The rejections of claim 1 (lattice pitch of a photonic crystal and planar configuration of pits are result effective variables and the equivalence of different planar shapes of pits and pitches of the lattice for their use in the photonic crystal art), claims 7, 10-14 (intracavity electrodes placed between different layers are well known), and claims 8-9 (the surface area and shape of an electrode are result effective variables) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chassagneux et al. (Electrically pumped photonic-crystal terahertz lasers), found in IDS, hereinafter Ref 1, and further in view of Noda et al. (9,088,133), hereinafter ‘133, AAPA (Fig 11 of the specification).
Fig 1 of Ref 1 discloses a semiconductor laser device, comprising:

a plurality of quantum well layers [MQW] being stacked in the active layer; 
a first layer [n+ GaAs layer, red] having a first surface [top] and being provided on the active layer, 
a plurality of pits [cylindrical] being provided in the first surface to form a two-dimensional first lattice [hexagonal lattice], the first lattice having first sides [inclined sides] extending in a first direction and second sides [horizontal sides] extending in a second direction; and 
a surface metal film [Ti/Au layer, yellow] provided above the first layer, 
a plurality of openings [cylindrical] being provided in the surface metal film, the surface metal film being separated from the first layer [Ref 1 discloses the surface metal film and the first layer to be two separate and distinct layers, made of different materials and stacked one above the other, no material intermixing at the surface between the layers is disclosed, as such the reference reads on the claimed limitation “separated”];
the laser light passing through the plurality of openings and being emitted in a direction substantially perpendicular to the active layer [surface emission].” 
Ref 1 disclosed the planar configuration of the pits to be circular in shape and therefore symmetric, but does not disclose:
“a planar configuration of each of the pits being asymmetric in orientation with respect to one of the first sides of the first lattice”
However, Figs 6, 9-11 and 14 of ‘133 disclose that pits 211 can have several different planar configurations (circular, triangular, etc) including asymmetric shapes, and the pits in different layers form two-dimensional lattices that have different lattice pitch. Also, lattice pitch of a photonic crystal (PC) and planar configuration of pits are result effective variables that affect mode selection by the PC, as evidenced by APA.
It would have been an obvious matter of design choice to one of ordinary skill in the art to incorporate the teachings of ‘133 into the device of Ref 1, due to the equivalence of different planar shapes of pits and pitches of the lattice for their use in the photonic crystal art, as evidenced by APA, and the selection of any of these known equivalents to change the refractive index of the photonic crystal as needed would be 
Ref 1 discloses a semiconductor laser device as described above and also discloses that the THz semiconductor laser can be used for environmental monitoring, but does not disclose that the semiconductor laser device is part of a fine particle detection system further comprising:
“a detector,
the detector being configured to detect a fine particle adhering at the opening vicinity of the surface metal film by detecting a shift in a peak frequency of a transmission spectrum of the laser light caused by the fine particle.”
However, fine particle detection systems are well known in the art as evidenced by Fig 11 of applicant’s specification, which discloses a detector 190 (bolometer) for detecting particles attached to a metal plate 180 with openings by detecting a change in light intensity emitted by a laser 150 and transmitted/reflected by the plate 180 towards the detector 190. 
Furthermore, the examiner takes an official notice that the method of detecting fine particles by the process of detecting a shift in the peak transmission frequency due to the presence of such particles on the metal plate with opening is well known in the art as the label-free sensing method. It is well known to use lasers that emit in the THz range for such purposes.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ref 1 (THz laser) with the teaching of Fig 11 (AAPA) by using the semiconductor laser of Ref 1 as the light source in a fine particle detection system and configuring the detector for label-free sensing, since the combination would yield the predictable result of being able to effectively detect the presence microscopic objects.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
            Combination of Ref 1 and ‘133 further discloses:
2.         “wherein the first lattice [in the n+ GaAs layer] includes the pits having configurations of prescribed regions [asymmetric holes] of the first layer cut out from the first surface [top] toward a depth direction [bottom].” This is a product by process limitation which has been considered, but does not have a patentable distinction in a device claim.
3,4.      “wherein the openings [holes in the Ti/Au layer] form a two-dimensional second lattice [hexagonal lattice].” See Fig 1b of Ref 1
5,6.      “wherein a pitch of the second lattice is different from a pitch of the first lattice.” See Figs 6, 9-11, 14 of ‘133

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ref 1, ‘133, AAPA (Fig 11 of the specification), as applied to claim 1 above, and further in view of Noda et al. (JP2003-273456) hereinafter ‘456.	
Regarding claims 15 and 16, combination of Ref 1 and ‘133 discloses a semiconductor laser with a photonic crystal (PC) structure as disclosed above, but does not disclose the shape of the pits to be triangular pyramids.
	However, semiconductor lasers that have this type of PC structure are well known in the art as evidenced by Figs 1 and 7 of ‘456, which disclose a PC layer 30 with triangular pyramids pits 31 as an alternative to cylindrical pits. Furthermore, applicant’s specification (paragraph 0041 of the PGPub) discloses that the triangular pyramid configuration of the pits is only one example and that other configurations are possible. The specification does not disclose any particular advantages that would result from the described shape of the pits.
It would have been an obvious matter of design choice to one of ordinary skill in the art to incorporate the teachings of ‘456 and make the pits in the shape of triangular pyramids, in view of the equivalence of different shapes of pits for their use in the photonic crystal art and the selection of any of these known equivalents to provide resonance condition to the light in the laser cavity would be within the level of one of ordinary skill in the art.
15.	“wherein a width of a lower end of each of the pits is smaller than a width of an 
16.	“wherein a shape of each of the pits is a triangular pyramid.”

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ref 1, ‘133, AAPA (Fig 11) as applied to claims 1-6 above, and further in view of Ikuta (7,924,901), hereinafter ‘901.
            Ref 1 and ‘133 disclose electric contacts provided on top of the metal layer so that the metal layer has a double function of mode selection as a PC and as an electrode to supply current to the device, but do not disclose having two separate layers to perform these functions:
7, 10-14.        “further comprising a first electrode provided between the first layer and the surface metal film, electrically connected to a surface of the first layer, but insulated from the surface metal film.” 
            However, intracavity electrodes that are placed between different layers are well known in the art, as evidenced by APA. Fig 7 of ‘901 discloses placing an electrode 160 directly on and electrically connected to the photonic crystal layer 140 (corresponding to the first layer), but insulated from the metal thin film 150 (corresponding to surface metal film) as an alternative to Fig 5, which discloses placing an electrode 160 directly on the surface metal film 150. In this way, the layer 150 does not serve as a carrier injection path and the current value may be reduced compared to an embodiment of Fig 5 of ‘901.
Thus, the claimed invention of placing an electrode between the layers in contact with the first layer but insulated from the surface metal film, would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

claims 8 and 9, Fig 13C and col.18 ln. 22-53 of ‘133 further disclose that the electrodes 251,252, 652, 752 can be in frame shape, solid shape, stripe shape or in various plural inclined segmented shapes depending on the desired output, but does not disclose:
8.         “wherein the first electrode includes a frame portion and a plurality of stripe portions, two end portions of each stripe portion being linked to the frame portion, and the plurality of stripe portions obliquely crosses the frame portion and is arranged to be mutually parallel at a prescribed pitch.” 
9.         “wherein openings are provided in the first electrode, a planar configuration of the openings of the first electrode is asymmetric in orientation with respect to one of the first sides of the first lattice.” 
The specification does not disclose any particular advantages that would result from the described shape of an electrode consisting of a frame and diagonal parallel stripes in and of itself, beyond that which would be normally expected from an electrode with a varying surface coverage. Furthermore, the surface area and shape of an electrode are result effective variables that determine how the current is supplied to the active region of the vertical cavity laser, and the selection of any of these known shapes of electrodes to change the output of the surface emitting laser as needed would be within the level of one of ordinary skill in the art, as evidenced by APA. As to the limitations of claim 9, the claimed openings with an asymmetric planar shape are a direct result of making the electrode in a shape of a frame with obliquely intersecting periodic stripes. 
Thus, the claimed invention of making the electrode in a shape of a frame with obliquely intersecting periodic stripes, would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828